DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 1 March 2021. As directed by the amendment: claims 1, 3, and 9 have been amended, and claims 11-18 have been canceled. Thus claims 1-10 are presently pending in this application. Applicant’s amendments to the Claims and the Specification have overcome each 35 U.S.C. 112(b) rejection and objection previously set forth in the Non-Final Office Action mailed 1 December 2020.
Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the combination of the Thagalingam and Demertzis references specifically fails to disclose or suggest delivering carbon dioxide into tissue and maintaining it there during an ablation procedure, it is the position of the examiner that the combined art is fully capable of performing the claimed function, as described further in the rejection of claim 1 below. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a means for determining needle position” in claim 6; “a means for determining the flow rate of gas exiting the needle” and “a means for comparing the measured flow rates to flow resistivity in various media “ in claim 7; “a means for measuring electric potential at the needle” and “a means for comparing the measure potential to potential in various media” in claim 8.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an anchoring device” in claim 1, and “a stop mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claim 6, “a means for determining needle position” is being interpreted as a sensor or a visually perceptible marker, using pages 18, 21 and 22 of the Specification.
Regarding claim 7, “a means for determining the flow rate of gas exiting the needle” is being interpreted as a flowmeter, using page 14 lines 13-15 of the Specification.
Further regarding claim 7, “a means for comparing the measured flow rates to flow resistivity in various media“ is being interpreted as a monitored flow rate referenced against a tissue layer flow rate characterization, using page 21 lines 6-18 of the Specification.
Regarding claim 8, “a means for measuring electric potential at the needle” is being interpreted as a sensing circuit, using page 22 lines 8-10 of the Specification.
Further regarding claim 8, “a means for comparing the measure potential to potential in various media” is being interpreted as a processor, using page 22 lines 10-13 of the Specification.
Regarding claim 1, “an anchoring device” is being interpreted as a coil, using page 17 line 28.
Regarding claim 3, “a stop mechanism” is being interpreted as a structure mounted around the hypo tube, using page 17 lines 9-10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Thagalingam et al. (US 2006/0253183 A1) in view of Demertzis et al. (US 2018/0361115 A1).
Regarding claim 1, Thagalingam et al. discloses a system for the prevention of an esophageal fistula during intra-cardiac ablation of the left atrium, the system comprising: an injection catheter (100 Fig 1) having an elongated body with a proximal end (Left side of Fig 1) and a distal end (Right side of Fig 1), the injection catheter comprising an outer sheath (1422 Fig 14A), a hypo tube (126 Fig 1) having a proximal end and a distal end and slidably positioned within the outer sheath, a needle (124 Fig 1, 1424 Fig 14C) connected to and in fluid communication with the distal end of the hypo tube at the distal end of the injection catheter (Fig 1), and an anchoring device (1430 Fig 14A) connected to the outer sheath at the distal end of the injection catheter (Fig 14A); wherein the needle is positionable in the fibro-fatty tissue interposed between the esophagus and the left atrium (the needle is fully capable of being positioned in the fibro-fatty tissue interposed between the esophagus and the left atrium, “the needle-like member preferably extends up to 12 mm into the tissue”, 12mm is long enough to penetrate through to the fibro-fatty tissue). Thagalingam et al. discloses `luer lock` intravenous fluid connection 136 at the proximal end of the hypo tube through which substances may be delivered to tissue using the needle-like members [0108]. However, Thagalingam et al. fails to disclose a gas supply configured to deliver gas to the needle through the hypo tube, the gas supply being connected at the proximal end of the hypo tube, wherein the gas is carbon dioxide; and a control system configured to regulate the pressure and flow rate of the gas from the gas supply to the needle and wherein the control system maintains a predetermined level of carbon dioxide in the fibro-fatty tissue during intra-cardiac ablation.
Demertzis et al. teaches a gas supply (7 Fig 1, [0068] “a source of replacement gas”) configured to deliver gas through the catheter [0067], wherein the gas is carbon dioxide [0053]; and a control system configured to regulate the pressure and flow rate of the gas from the gas supply to the needle (“a feed pump” with an  “automated valve system”, [0068], [0103]) and wherein the control system maintains a predetermined level of carbon dioxide in the fibro-fatty tissue during intra-cardiac ablation (“The insufflation means 7 creates a positive pressure that is maintained constant over time” ([0094], the system is configured to maintain a predetermined level of carbon dioxide, it is fully capable of maintaining the level in the fibro-fatty tissue during intra-cardiac ablation).  It would have been obvious to one of ordinary skill at the time of effective filing to include the gas supply with the limitations as taught by Demertzis et al. being connected to the intravenous fluid connection at the proximal end of the hypo tube of Thagalingam et al. to avoid the entry of air into the bloodstream during the use of a catheter in the patient’s bloodstream ([0005], [0017]).
Regarding claim 5, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 1. Thagalingam et al. further teaches wherein the anchoring device comprises a helical structure with a sharp point (1430 Fig 14A), the helical structure is configured to twist into cardiac tissue to secure the injection catheter in position when the outer sheath (1422 Fig 14A) is twisted ([0104], Fig 14B).  
Regarding claim 6, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 1. Thagalingam et al. further teaches further comprising a means for determining needle position ([0040], [0099] 160 Fig 3B).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thagalingam et al. (US 2006/0253183 A1) in view of Demertzis et al. (US 2018/0361115 A1) and Wilson (US 5,380,292). 
Regarding claim 2, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra-cardiac ablation of the left atrium according to Claim 1. However, modified Thagalingam et al. fails to disclose wherein the injection catheter further comprises an inner sheath positioned between the outer sheath and the hypo tube.  
(10 Fig 1) positioned between the outer sheath (“Channel of the endoscope” Col 1 Line 15) and the hypo tube (11 Fig 4). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Thagalingam et al. to further comprise an inner sheath as taught by Wilson to protect the catheter from damage when the needle is advanced inside it (Col 3 Lines 15-17).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thagalingam et al. (US 2006/0253183 A1) in view of Demertzis et al. (US 2018/0361115 A1), Wilson (US 5,380,292) and Smith et al. (US 6,258,064 B1).
Regarding claim 3, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 2. However, modified Thagalingam et al. fails to disclose wherein the hypo tube comprises a stop mechanism affixed at its proximal end and configured to prevent over deployment and over retraction of the needle.  
Smith et al. teaches wherein the hypo tube (113 Fig 7) comprises a stop mechanism (139 Fig 7) affixed at its proximal end and configured to prevent over deployment and over retraction of the needle (116 Fig 7). It would have been obvious to one of ordinary skill at the time of effective filing to limit the needle to the ”desirable range of axial movement of the needle” (Col 8 Lines 29-51).
Regarding claim 4, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 3. Modified Thagalingam et al. further teaches wherein the hypo tube is configured to slide through the inner sheath for advancing the needle into the fibro-fatty tissue interposed between the esophagus and the left atrium to deliver the gas thereto (The device of modified Thagalingam et al. is fully capable of advancing the needle into the fibro-fatty tissue interposed between the esophagus and the left atrium to deliver the gas thereto) and to remove the needle when the delivery of the gas is complete (Wilson- Col 3 Lines 15-30).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thagalingam et al. (US 2006/0253183 A1) in view of Demertzis et al. (US 2018/0361115 A1) and Beyerlein (US 7,364,567).
Regarding claim 7, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 6. However, modified Thagalingam et al. fails to teach wherein the means for determining needle position comprises a means for determining the flow rate of gas exiting the needle and a means for comparing the measured flow rates to flow resistivity in various media.  
Beyerlein teaches the means for determining needle position (Abstract) comprises a means for determining the flow rate of gas exiting the needle (syringe pump 612 pumps a therapeutic agent at a constant rate through the needle 130, Col 5 Lines 27-31) and a means for comparing the measured flow rates to flow resistivity in various media (600 Fig 6, pressure measurement assembly, 1140, 1150 Fig 11, Fig 4). It would have been obvious to one of ordinary skill at the time of effective filing for the means for determining needle position to comprise a means for determining the flow rate of gas exiting the needle and a means for comparing the measured flow rates to flow resistivity in various media as taught by Beyerlein since such a modification is the result of a simple substitution of one known element (ultrasound depth detection) for another (flow pressure depth detection) to achieve a predictable result (determining needle position within an organ).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thagalingam et al. (US 2006/0253183 A1) in view of Demertzis et al. (US 2018/0361115 A1), and Kauphusman et al. (US 2009/0163862 A1).
Regarding claim 8, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 6. However, modified Thagalingam et al. fails to teach wherein the means for determining needle position comprises 
Kauphusman et al. teaches wherein the means for determining needle position comprises a means for measuring electric potential at the needle and a means for comparing the measure potential to potential in various media ([0056], [0058]-[0059]). It would have been obvious to one of ordinary skill at the time of effective filing for the means for determining needle position to comprise a means for measuring electric potential at the needle and a means for comparing the measure potential to potential in various media as taught by Kauphusman et al. since such a modification is the result of a simple substitution of one known element (ultrasound depth detection) for another (electrical signal depth detection) to achieve a predictable result (determining needle position within an organ).
Regarding claim 9, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 6. However, modified Thagalingam et al. fails to teach wherein the means for  determining needle position comprises a marker band mounted to the distal end of the outer sheath.  
Kauphusman et al. teaches wherein the means for 3DOCKET NO. BIO5958USNP1 determining needle position comprises a marker band mounted to the distal end of the outer sheath ([0057] 55 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the means for determining needle position to comprise a marker band mounted to the distal end of the outer sheath as taught by Kauphusman et al. since such a modification is the result of a simple substitution of one known element (ultrasound depth detection) for another (marker bands) to achieve a predictable result (determining needle position within an organ).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thagalingam et al. (US 2006/0253183 A1) in view of Demertzis et al. (US 2018/0361115 A1) and Frank (US 5,423,741).
Regarding claim 10, modified Thagalingam et al. teaches the system for the prevention of esophageal fistula during intra- cardiac ablation of the left atrium according to Claim 1. Demertzis et al. further teaches wherein the control system comprises one or more valves ([0103] ‘automated valve system’) for controlling the flow of gas from the gas supply [0103]. However, modified Thagalingam et al. is silent to wherein the control system comprises: a pressure regulator for controlling the pressure of gas from the gas supply; a flowmeter for measuring the flow rate of the gas exiting the pressure regulator and being delivered to the injection catheter; and a microprocessor for controlling the operation of the one or more valves and the pressure regulator based upon user input and feedback signals from the flowmeter.
Frank teaches wherein the control system comprises: a pressure regulator (6, 8) for controlling the pressure of gas from the gas supply; a flowmeter (24) for measuring the flow rate of the gas exiting the pressure regulator and being delivered to the injection catheter; one or more valves (14, 16) for controlling the flow of gas from the gas supply; and a microprocessor (26) for controlling the operation of the one or more valves and the pressure regulator based upon user input and feedback signals from the flowmeter (Col 5 Lines 24-36). It would have been obvious to one of ordinary skill at the time of effective filing for the control system of modified Thagalingam et al. to include the limitations as taught by Frank to provide a controllable insufflator with increased precision, accuracy and repeatability (Col 2 Lines 41-44).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783